Citation Nr: 1505976	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1953.

This case came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the RO in Augusta, Maine that denied service connection for bilateral hearing loss and tinnitus.  Jurisdiction is currently with the RO in Indianapolis, Indiana.

In a January 2013 decision, the Board denied service connection for bilateral hearing loss and tinnitus.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court affirmed the Board's denial of service connection for tinnitus, and set aside the Board's denial of service connection for bilateral hearing loss, and remanded that issue.  Thus, the issue of service connection for tinnitus is no longer in appellate status.  The case was subsequently returned to the Board.  

The record before the Board consists of the paper claims file and electronic Virtual VA and VBMS files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the competent and credible evidence does not show that the Veteran's bilateral hearing loss manifested during active service.  Nor does the evidence show that bilateral hearing loss was manifested to a compensable degree within the first post-service year, or is otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with satisfactory pre-adjudication notice by a letter dated in March 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claim.  VA has obtained VA medical records, assisted the appellant in obtaining evidence, afforded the appellant a medical examination in April 2010, and obtained a medical opinion as to the etiology of bilateral hearing loss.  A formal finding was made that no records from the Social Security Administration (SSA) are available.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.

The Board finds that the examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported history of noise exposure during service as a cannoneer, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the Veteran's service treatment records are missing and presumed destroyed in the 1973 fire at the National Personnel Records Center.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board has considered the Court's statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he has bilateral hearing loss that was incurred during active duty as a result of noise exposure from firing a 90mm cannon.

In its memorandum decision vacating the Board's prior denial of service connection for bilateral hearing loss, the Court found that the Board's explanation, in finding that the Veteran's statement of continuity of hearing loss symptoms was not credible, was inadequate.  The Court determined that the Board found that his statement was not credible based solely on the absence of contemporaneous medical evidence, in violation of Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like sensorineural hearing loss and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Sensorineural hearing loss, as an organic disease of the nervous system, is considered listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  See report of April 2010 VA examination.  Hence, resolution of this appeal turns on whether this disability is attributable to his military service. 

The Veteran's service treatment records and DD-214 are unavailable and presumed destroyed; however, the Veteran has submitted copies of military records showing that he served in the U.S. Army from 1951 to 1953, and his military occupational specialty (MOS) was Anti-aircraft Artillery Gun Crewman.  Accordingly, based on the Veteran's MOS, exposure to acoustic trauma in service is conceded.

The Veteran's original VA Form 21-526 (Veteran's Application for Compensation or Pension) was received by VA in December 2009.  In this form he asserted that his bilateral hearing loss and tinnitus were incurred in 1951.

Post-service, there is no evidence of complaints or treatment for hearing loss until the Veteran filed his current claim in December 2009.  

In a December 2009 Statement in Support of Claim, the Veteran appears to claim that he first observed diminished hearing acuity and ringing in his ears beginning in service and that these conditions have continued since that time, progressively worsening.

In an April 2010 written statement, the Veteran reported that during service, he was a 90mm cannoneer, and that after service he was a "tember" and skidder.  He contended that firing the 90mm cannon caused his hearing loss.  He denied any recreational noise exposure.

At his April 2010 VA compensation examination, the Veteran described in-service loud military noise exposure from firing 90mm cannons while serving as a cannoneer.  He also reported occupational noise exposure, and related that he was employed in the area of construction and concrete work, where he was exposed to loud noise.  He denied recreational noise exposure.  He reported tinnitus for the "past several years", which appears to contradict his early assertions regarding continuity of auditory symptoms.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.

The VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus are less likely than not caused by or a result of loud noise exposure and acoustic trauma in service.  The examiner indicated that she based her conclusions on her clinical experience and expertise as an audiologist, consideration of the current audiometric findings, considerations of the Veteran's duties and the duration of his service, and consideration of the Veteran's occupational noise exposure and the duration of his employment.  Although the examiner does a poor job of clearly articulating her reasoning, it appears that she compared the Veteran's relatively brief period of service with his lengthy post-service period of occupational noise exposure and concluded that it was more likely the Veteran's current hearing loss was caused by post-service noise exposure or other non-service related factors. 

In his May 2010 notice of disagreement, the Veteran claims that he worked as a concrete finisher after service and that this job did not involve any acoustic trauma. In his August 2011 substantive appeal, he reiterated his assertions, and said that during his work as a cement finisher, he only used power tools that produced low decibel levels, and no acoustic trauma, but he had frequent noise exposure during service.

In an August 2011 statement, the Veteran said he did not have any medical records (to support his claim) because he did not think anything could be done for his hearing loss.

Based on all of the above evidence, the Board concludes that entitlement to service connection for bilateral hearing loss is not warranted.  While it is conceded that the Veteran was likely exposed to loud noise based on the nature of his military duties, the preponderance of the evidence supports a finding that this in-service noise exposure did not cause the Veteran's current bilateral hearing loss.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).

Throughout this appeal, the Veteran has consistently asserted that his hearing loss is related to service.  He is certainly competent to say he began having difficulty hearing while in service, since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau, supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  However, the Board must also determine if this statement is also credible.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous hearing loss symptoms since service.

As noted above, unfortunately the Veteran's service treatment records are unavailable, and therefore there is no evidence, other than the Veteran's recent statements, of complaints or treatment for bilateral hearing loss during service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service medical evidence also does not reflect any complaints or treatment related to hearing loss for nearly 60 years following the conclusion of his service. The Veteran has also stated that he never sought treatment for bilateral hearing loss until 2009.  And while it is true he need not have received continuous treatment for his hearing loss during those many intervening years after the conclusion of his service up to the present, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The lengthy period of time between the Veteran's in-service noise exposure and any evidence of a hearing loss disability strongly suggests the Veteran's disability began many years after service. 

Moreover, the Veteran never filed a claim for service connection for this disability until 2009, and did not claim that his hearing loss symptoms began in service until filing his original VA disability compensation claim in 2009.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Finally, as to the Veteran's assertion that he had very little post-service noise exposure because he worked as a cement finisher, primarily using a trowel or float, and only used power tools with low decibel levels after separation from service, the Board observes that the evidence demonstrates that he worked on construction sites. Not only does his assertion contradict his report to the VA examiner that he had post-service occupational noise exposure from construction work and work with concrete, but a print-out from a career website listing the duties of cement masons and concrete finishers associated with the Veteran's claims folder suggests that he is downplaying the noise exposure associated with his post-service career duties as these jobs are often performed at construction sites and involve exposure to and use of power tools, truck engines, and heavy machinery.  His representative has also conceded his post-service noise exposure in October 2012.  The weight of the evidence shows that he had post-service occupational noise exposure, and his conflicting and incredible statements with regard to his occupational noise exposure reduce the credibility of his assertions.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of hearing loss symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Moreover, the VA examiner has disassociated any current hearing loss from service, after clinical examination and a review of his claims file.  The April 2010 VA examination report is of high probative value because the examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, reviewed his medical records, and considered the Veteran's reported history of acoustic trauma both during and after service.  Although the Veteran's representative appears to suggest in his December 2012 brief that the examiner failed to consider the Veteran's medical history in reaching her conclusions, it appears that the examiner accepted as credible the Veteran's accounts of noise exposure in service, but concluded that it was unlikely given all the evidence of record that this noise exposure is the cause of the Veteran's current hearing loss.

The VA examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many decades since.  The April 2010 opinion is well-reasoned and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, while the Veteran may sincerely believe that his current hearing loss is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide a diagnosis, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss due to noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current bilateral hearing loss is not competent evidence and is entitled to low probative weight.

The Board gives greater weight to the medical opinion of the April 2010 VA examiner, who concluded that it is less likely than not that the Veteran's bilateral hearing loss is related to acoustic trauma in service. 

In sum, there is no competent evidence of record linking the current bilateral hearing loss to service, and no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year.  

The Board therefore finds that the most probative evidence is against the claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


